At this term judgment was pronounced by
Parker, J.
We are unable to find any legal answer to the demand of the plaintiffs in this case, in the defence set up. The defendant drew the bills in question, putting his own name to them without any qualification. He must therefore be considered as the responsible drawer. The agency under which he acted is a matter between him and his employer; but cannot protect him from the claim of the payees of the bills, who have a right to consider him as an independent drawer, notwithstanding they may have known, either from the terms of the bills themselves, or from extraneous evidence, that the defendant was acting as servant to one of the house on which the bills were drawn.
It seems to be a general principle, that the signer of any contract, if he intends to prevent a resort to himself personally, should express in the contract the quality in which he acts; otherwise he does not bind the party who employs him, and necessarily binds himself. (2) It is true, in the case before us, that the circumstances disclosed show an authority given by Mr. H. to the defendant to draw these bills; and probably Mr. H. is answerable on an implied promise to accept the bills drawn pursuant to such authority. (a)
* Had the defendant, instead of signing the bills with [ * 56 ] his own name merely, signed them for and in behalf of Mr. H., there seems to be little doubt, from the facts found in the case, that Mr. H. might have been answerable as drawer. But it is competent for the plaintiffs to say that they do not consider him as the drawer, that he does not so appear on the bills, either directly or indirectly, and that the defendant chose, by the manner in which he executed his agency, to make himself accountable as a party to the bill. Judgment must be entered according to the verdict.

 Chitty on Bills, 27, 28, and the authorities there cited. See, also, the case of Stackpole vs. Arnold, ante, p. 27.


 Alfredson vs. Ladd, 12 Mass. Rep. 173. — Copeland vs. Mercantile Ins. Co. 6 Pick. 198. —Fowler vs. Shearer, 7 Mass. Rep. 14. — Elwell vs. Shaw, 16 Mass Rep. 42, —• Couch vs. Ingersoll, 2 Pick. 292. — Hastings vs. Lovering, 2 Pick. 214.— Bayley on Bills, 5th ed. c. 2, § 7, p. 69. —Leadbitter vs. Farrow.